Citation Nr: 0826601	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on need for 
aid and attendance or housebound benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942 and March 1945 to June 1946.  He was a 
prisoner of war from April 10, 1942 to September 24, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
special monthly compensation based on aid and attendance or 
housebound status.  


FINDING OF FACT

The medical evidence shows that the veteran is not so 
helpless as to be permanently bedridden or in need of regular 
aid and attendance from another person due to his service-
connected disabilities; the veteran has one service-connected 
disability rated at 100 percent, but not an additional 
independent service-connected disability rated at 60 percent; 
nor is he housebound due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on aid and attendance or housebound status have not 
been met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350(b), 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities and whether they require aid and 
attendance of another person, render him housebound, or cause 
him to be permanently bedridden.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks entitlement to special monthly compensation 
for his service-connected disabilities.  He is service-
connected for ischemic heart disease rated as 100 percent 
disabling; residuals of shrapnel wound, right hand, with 
ankylosis of right index finger and injury to muscle group IX 
rated as 10 percent disabling; hypertension rated as 10 
percent disabling; and residuals of shrapnel wound, right 
thigh, with injury to muscle group XIV, rated as 0 percent 
disabling.

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(b) (2007).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: (1) inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; (2) frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
(3) inability of the veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness; (4) inability to attend to the wants of 
nature; or (5) physical or mental incapacity which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment. 38 C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

Under 38 U.S.C.A. § 1114(s), special monthly compensation 
also is payable if the veteran has a single service-connected 
disability rated as 100 percent and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems; or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime. 38 U.S.C.A. 1114(s) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.350(i)(2) (2007).

The medical evidence shows that the veteran is not bedridden 
because of his service-connnected disabilities.  A February 
2006 VA heart examination report shows the veteran was last 
hospitalized in 2005 for cough and chest and back pains.  
There was no history of cardiac surgery.  A February 2006 VA 
examination report addressing the right hand showed the right 
hand and index finger had been stable since the original 
shrapnel wound in 1942 with no other history of surgeries.  
The examiner found that the hand and index finger injuries 
did not cause the veteran to be permanently bedridden.  A 
March 2006 VA right thigh examination report also shows the 
veteran had been stable since his shrapnel wound to the right 
thigh in 1942.  A housebound examination report in February 
2006 specifically found that the veteran was not permanently 
bedridden.  The report noted that the veteran preferred to 
stay at home but did not show any indication that he stayed 
in bed all day.  The fact that the claimant has voluntarily 
taken to bed does not suffice under 38 C.F.R. § 3.352(a).

The medical evidence does not show that the veteran is so 
helpless as to require the regular aid and attendance of 
another person under 38 U.S.C.A. § 3.350(b).  A February 2006 
VA heart examination report shows that the veteran's heart 
disease and hypertension caused chest heaviness and shortness 
of breath, and the veteran got tired easily.  This prevented 
recreation and sports but had only a moderate effect on 
chores, shopping and exercise, and only a mild effect on 
traveling.  The hypertension disability was found to have a 
moderate effect on recreation and no effect on traveling.  
Both ischemic heart disease and hypertension had no affect on 
feeding, bathing, dressing, toileting, or grooming.  Overall, 
the heart condition and hypertension had a moderate effect on 
usual daily activities.  

A February 2006 hand examination report shows the veteran was 
able to use his right hand, which was his dominant hand.  He 
had limited movement in the right index finger; but he could 
sweep his small yard and there were no effects on daily 
activities.  The examiner found that the residuals of 
injuries to the right hand and finger did not cause the 
veteran to be so helpless as to be in need of aid and 
assistance.  

A March 2006 VA right thigh examination report shows the 
veteran's original shell fragment wound to the right thigh 
did not involve any bone, nerve, vascular, or tendon 
injuries.  Current symptoms involved no uncertainty of 
movement, pain, increased fatigability, weakness, or 
decreased coordination.  On physical examination, there was 
no loss of deep fascia or muscle substance including atrophy, 
or intermuscular scarring.  The muscle function in the right 
thigh was normal in terms of comfort, endurance, and strength 
and was sufficient to perform daily living activities.  The 
examiner found that the residual of right thigh injury did 
not cause the need for aid and attendance.  The examiner 
noted that the veteran could do activities of daily living 
and could walk around the house but held onto the walls for 
support.

In February 2006, a VA aid and attendance examination report 
shows the veteran preferred to stay at home and did not do 
any chores.  He just sat, ate, slept, and walked around the 
house chatting with his neighbors if not in pain.  He did not 
have a frequent need for assistance in adjusting an 
orthopedic or prosthetic appliance.  In addressing his 
ability to protect himself from daily hazards/dangers, the 
examiner noted that the veteran had dizziness less than 
weekly and occasional imbalance affecting his ability to 
ambulate.  He also was unable to perform bathing.  He could 
walk without the assistance of another person but required a 
cane.  The examiner found that the veteran's service-
connected disabilities moderately limited his activities of 
daily living.  While the examiner noted that the veteran 
could not perform bathing, other non-service connected 
disabilities were addressed during the examination including 
neck, left upper extremity, low back, and knee disabilities; 
and it appears that the inability to bathe was attributed to 
these non-service connected disabilities.  On each individual 
assessment of the service-connected disabilities, the veteran 
was found able to bathe independently and not need any aid 
and attendance.

The record shows a single service-connected disability 
(ischemic heart disease) rated as 100 percent, but the 
veteran does not have an additional service connected 
disability rated as 60 percent disabling.  (The hypertension 
and residuals of shell fragment wounds on the right hand are 
each rated as 10 percent disabling and the residuals of shell 
fragment wound to the right thigh are 0 percent disabling.)  
The veteran also is not permanently housebound by reason of 
service-connected disabilities.  Addressing the heart disease 
and hypertension, the February 2006 VA examiner noted a 
moderate effect on shopping and mild to no effect on 
traveling, but did not in anyway indicate that the veteran 
could not leave his house because of the heart disease and 
hypertension.  The examinations addressing the residuals of 
shell fragment wounds to the right and thigh also show these 
residuals had been stable since the original injury in 
service.  The February 2006 aid and attendance examination 
report noted that the veteran preferred to stay at home but 
there is no indication that he could not leave his home due 
to his service-connected disabilities.  Although the examiner 
noted that the veteran could not travel beyond his current 
domicile, as noted, the examination addressed multiple non-
service connected disabilities including disabilities in the 
neck, left upper extremity, back, and knees.  The individual 
examinations for each service-connected disability 
demonstrated no impairment that would cause the veteran to be 
housebound.  The right thigh examination noted that he could 
walk around the house holding onto the wall for support, and 
in the aid and attendance examination, it was noted that the 
veteran used a cane.  But in this case, the non-service 
connected disabilities appear to be overlapping with the 
service-connected disabilities.  The physical examination of 
residuals of shell fragment wound to the right thigh showed 
no impairment.  None of the medical evidence shows any 
housebound status due to the residuals of shell fragment 
wounds to the right hand or thigh, or the heart disease or 
hypertension.  

Although the veteran has argued that his current service-
connected disabilities warrant special monthly compensation, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows that the veteran is not permanently 
bedridden or require the aid and assistance of another person 
due to his service-connected disabilities; he does not meet 
the schedular criteria of one 100 percent service-connected 
disability with an independent 60 percent service-connected 
disability; and he is not housebound due to his service-
connected disabilities.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for those of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
special monthly compensation based on need for aid and 
attendance or housebound benefits; there is no doubt to be 
resolved; and special monthly compensation is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.










ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance or housebound benefits is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


